Edmonds, J.
The rule for holding to bail in actions of tort is, that in all cases where a judge’s order is necessary, something more must be stated in the affidavit than merely a cause of action. Some special cause must be shown in addition, such as, that the defendant is a non-resident, or that he is about to depart out of the state, and the like. A resident of the state cannot, in such cases, be held to bail, unless evidence is pro*248duced to justify the apprehension that he will not be within the jurisdiction of the court to answer the demand, when judgment shall be obtained against him.
Order discharged.